SlMRALL, J.:
The survivors of the commercial firm of Henrys, Smith, & Townsend sued Durden, drawer, and Dyson and Bowers, in-dorsers of a bill of exchange, for $1,510 92, addressed to Block, McAfee & Co., New Orleans, and by them accepted. The bill is dated 11th March, 1861, Lexington, Mississippi, and due nine months after date. The bill was protested 24th February, 1863, for non-payment, the notary stating in his protest, that the office of the acceptors was closed, and no person was about the premises of whom demand could be made. The notice was on the next day deposited in the *553post-office, postage prepaid, addressed respectively to the drawer and indorser, at Lexington, Mississippi. The plaintiffs, holders of the bill, were domiciled and residents of the city of New York.
The interesting question is, whether in the then condition of the country, the holders have used due diligence in making demand of the acceptors so as to charge the drawer and indorsers.
The bill was due the 14th of December, 1862, and should, on that day,'have been presented for payment, unless a sufficient excuse has been shown.
The holders of the paper, being residents of the city of New York, could not be required to' transmit the bill to New Orleans, so long as civil war, and military operations or public authority suspended business intercourse between the two' cities. The city of New Orleans was captured by the United States forces, land and naval, the latter part of April, or the first of May, 1852 (the precise day not important to this case), and from thenceforth until the close of the war, remained in the possession and subject to the control of the United States. All intercourse, of whatever kind, between it and the town of Lexington, Mississippi, was cut off, and prohibited by force of public law, as well as the proclamation of the president, issued persuant to an act of congress. War puts an end to all dealings and communications between the peoples of the respective belligerents. The inhabitants of the belligerent states or countries cannot commence or carry on any correspondence or business together; partnerships, existing before and at the commencement of the war, between persons, residing in the respective belligerent countries, are dissolved, by the mere force and act of war. The Hoop, -1 Eob., 196; the Eapid, 8 Cranch, ,155; the Joseph, ib., 455. These principles applied to the late civil war. Mrs. Alexander’s case, 2 Wallace, 417.
The right of the plaintiffs, citizens of New York, to hold any communication, in reference to the bill of exchange, with the acceptors, so long as New Orleans was occupied. *554and controlled by Confederate military forces, was cut off. Indeed, a right to receive the money, during that condition of things, did not exist; but was suspended until New Orleans was recovered to the possession of the United States, and intercourse between it and New York was opened.
It was declared in W. H. Dunbar v. Tyler, MS. opinion, which was a case somewhat like this, that the holder of negotiable paper was under a perpetual duty of diligence to make demand of the drawee or acceptor, in order to hold the drawer or indorser. And whilst the prevalence of war or other political causes, over which he had no control, or natural causes, such as ice, snow, floods, or epidemics, might render a demand impracticable, at maturity ; yet, when the hindering cause ceased, he must act promptly and with reasonable diligence otherwise, the secondary parties will be discharged. The bill was due December 27th, 1861. At that time, presentment for payment was not only impracticable, but would have been unlawful. The plaintiffs were under no duty to the other parties to the bill to make an effort to call upon the acceptors, until intercourse was restored and permitted between the cities of New York and New Orleans. The late civil war, in some of its legal aspects, differed from any of which we have historical record. It was not merely a combination of a portion of the people, leagued.in arms to make forcible resistance to the government and authority of the United States, but it was also territorial. The act of congress of July 13th, 1861, made it lawful for the president, by proclamation, to declare the inhabitants of any state or section of it, “ in a state of insurrection against the United States; and, thereupon, all commercial intercourse between the same, and the citizens thereof, and the rest of the United States, shall cease and be unlawful, so long as such condition of hostility shall continue.” The president, by virtue of this act, did, on the 16th of August, 1862, by proclamation, declare the state of Louisiana in a state of insurrection, and interdicted commerce, “ except such portion as may, from time to time, be occupied and controlled by the forces of the United *555States,” etc. The character of the “ control ” and “ occupation,” was defined in Mrs. Alexander’s case, 2 Wallace, as a re-establishment of the national authority, and a permanent occupation. This proclamation was restricted by a subsequent one, of March 31,1863, “ to the port of New Orleans.” On the 12th of May, 1862, another proclamation, declaring that the blockade ef'fhe port of New Orleans shall cease and^determine from and after the 1st of June, 1862, and that commercial intercourse might be carried on with it, “ except as to persons and things, and information contraband of war.”
From the 12th of August, 1862, commercial intercourse was restored between New Orleans and all other ports of the United States, except that portion under the control of the Confederate military power; and from the 1st of Juné of the same year, that port was opened to neutral commerce by a withdrawal of the blockade, except in articles contraband of war.
• The public facts to which reference has been made, show, that commerce and business was revived, by permission of the president, granted pursuant to the act of congress, on the 12.th of August, 1862. The testimony in the record is abundant, that business by sea, between New York and New Orleans, was resumed shortly after the capture of the latter city. Indeed, no consideration of policy can be conceived which would have dictated a restraint in the collection of debts due from parties in. New Orleans, to others not within the Confederate military lines, after a complete restoration of the national authority. Whether business communication was opened practically, earlier than the 12th of August, 1862, the date of the proclamation, is wholly immaterial to this case. We are clearly of the opinion, that to hold up the bill until the 24th of February, 1863, before an effort was made to collect it of the acceptors, was gross laches on the part of the holders. No condition of things will excuse the holder from his duty to present the bill for payment, if it be practicable to do so. Causes may intervene, beyond his control, which suspend and postpone the performance of the act, but *556do not dispense with it when it becomes practicable. The want of funds ; the absence of a right to draw, and, of a reasonable expectation of payment, absolve from the necessity of giving notice to secondary parties. But these things furnish no pretext for not making demand of the drawer or acceptor.
For the want of the prompt diligence required by law, in making the demand, the drawer and indorsers are discharged. It follows, that the instruction granted on the prayer of the plaintiff, was erroneous. This instruction assumed that a presentment, on the 24th of February, 1863, was in due time. The proclamations of the president, and the acts of congress, gave notice to all parties interested, of the condition of things upon which business communications would be resumed. That resumption, in point of fact, did take place several months before the bill was presented.
The judgment is reversed, and cause remanded for a new trial.